Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.


Claims 1, 5-9, 11, 14-16, 19 and 20 are pending.
 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to anticipate or render obvious the combined elements/steps of “detecting a first configuration change to a new maximum transmission unit (MTU) for a first component of a first one of a virtual network or a physical network, the virtual network to provide networking for a virtual computing system, and the physical network to implement the virtual network” in combination with “monitoring, by iterating through switches in a virtual cloud management system and iterating through ports of the switches to install, on the ports, a probe access control list rule identifying a predetermined media access control address of a sender of a probe packet, to identify ports of a network switch for the probe packet” in further combination with “identifying, by executing an instruction with a processor, a second component of a second different one of the virtual network or the physical network corresponding to the first component based on a detection of a probe packet received by the second component” in further combination with “wherein the probe packet satisfies the access control list rule including the media access control address of the sender of the probe packet” in further combination with “sending a second probe packet with packet size set to the new MTU to the identified ports” in further combination with “detecting a port of the second component did not receive the probe packet with the new MTU” in further combination with “and in response to the detection, making a second configuration change to the second component to configure the portion for the new MTU” as recited in the claim.
Independent claims 9 and 16 are allowed for reasons similar to claim 1. Dependent claims 5-8, 11, 14, 15, 19 and 20 are allowed based on their dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 5-9, 11, 14-16, 19 and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        March 8, 2021